Citation Nr: 0704542	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  95-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for service connection 
for transitional cell cancer of the right kidney, status post 
nephroureterectomy.

2.  Entitlement to a rating in excess of 60 percent for 
chronic bronchitis with residuals of pleural effusion from 
March 30, 1994 until September 8, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse (Regional Office Hearing in June 
1997)
The veteran and his son (Central Office Hearing in October 
1998)


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from May 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied an increased rating for residuals of pleural effusion, 
rated as 10 percent disabling.  The veteran perfected an 
appeal as to that issue.  In April 1997, the Board remanded 
this case.  In June 1997, the veteran testified before a 
hearing officer at the RO.  In a January 1998 rating 
decision, service connection was granted for chronic 
bronchitis which was evaluated with the veteran's service-
connected pleural effusion.  A 30 percent rating was assigned 
effective March 30, 1994, date of the claim.  The RO 
indicated that this action satisfied the appeal.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet .App. 35, 38 (1993).  Consequently, the matter of the 
evaluation remained in appellate status.

In October 1998, the veteran testified at a personal hearing 
before the undersigned in Washington, D.C.  The issue of an 
increased rating for pleural effusion/chronic bronchitis was 
addressed as well as other matters before the Board at that 
time.  In a February 1999 decision, the Board rendered a 
determination as to other issues on appeal and remanded the 
matter of the increased rating for pleural effusion/chronic 
bronchitis.  

In a January 2000 rating decision, service connection for 
transitional cell cancer of the right kidney, status post 
nephroureterectomy, was denied.  The veteran perfected an 
appeal as to that issue.  

In June 2000, the RO increased the 30 percent rating to 60 
percent for chronic bronchitis with residuals of pleural 
effusion, effective March 30, 1994, again the date of the 
claim.  

In November 2003, the Board remanded this case.  In a May 
2006 rating decision, the RO granted a 100 percent schedular 
rating for chronic bronchitis with residuals of pleural 
effusion, effective September 8, 2004.  Thus, the issue of an 
increased rating for chronic bronchitis with residuals of 
pleural effusion, from September 8, 2005, was resolved.  
However, the matter of an increased rating in excess of 60 
percent for chronic bronchitis with residuals of pleural 
effusion from March 30, 1994 until September 8, 2004, 
remained in appellate status.  Nevertheless, the RO 
considered the May 2006 adjudicatory action to be a complete 
grant of benefits on appeal and discontinued considering and 
including this issue in the subsequent May and August 2006 
supplemental statements of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board recognizes that this case has been advanced on the 
Board's docket due to age and also that the veteran is in 
receipt of a total schedular rating with special monthly 
compensation.  However, unfortunately, a remand is required 
in this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

As noted and as pointed out by the veteran's representative, 
in the May 2006 rating decision, the RO failed to consider 
the issue of entitlement to a rating in excess of 60 percent 
for chronic bronchitis with residuals of pleural effusion 
from March 30, 1994 until September 8, 2004.  Likewise, the 
May and August 2006 supplemental statements of the case did 
not address this issue.  Accordingly, on remand, this issue 
must be considered and addressed as the issue of a higher 
evaluation for chronic bronchitis with residuals of pleural 
effusion has not been granted the maximum available rating 
for the entire period of the appeal.  See AB.  

Regarding the issue of service connection for service 
connection for transitional cell cancer of the right kidney, 
status post nephroureterectomy, subsequent to the Board's 
February 1999 remand, a request was made in April 1999 by the 
RO for records of asbestos exposure during service or jobs 
the veteran performed indicative of asbestos exposure.  This 
action does not appear to have been completed.  In June 1999, 
correspondence was received from the veteran regarding his 
alleged asbestos exposure.  He alleged that during his 
service aboard naval ships, he was exposed to asbestos in 
conjunction with his duties involving cleaning of various 
areas aboard ship to include from waterlines, steam pipes, 
stoves, and boilers, which were insulated with asbestos.  He 
reported that often the insulation was torn.  In addition, 
the veteran related that he was also exposed to other 
hazardous materials including cleaners, industrial coatings, 
paints, lubricants, solvents, preservatives, and primers 
containing heavy metals.  These metals contained lead, 
mercury, graphite, zinc chromate, and other materials.  The 
veteran stated that he served aboard the USS Wesson and the 
USN PC-1142.  He also attended the United States Naval 
Apprentice School.

As to claims of service connection for asbestos-related 
diseases, VA has issued a circular on asbestos-related 
diseases.  This circular, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  See also Ashford 
v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

The applicable section of Manual M21-1 notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In this case, this veteran served aboard Navy vessels during 
World War II.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection under these administrative protocols using the 
following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993).  

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In this case, the record shows that the RO has not complied 
with M21-1 procedures.  The veteran has provided information 
regard his alleged asbestos exposure.  Therefore, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service.  There has been 
no such determination.

The veteran has provided a medical statement from P.J.H., 
M.D., who stated that transitional cell carcinoma is an 
unusual illness and "certainly may be exposure related."  
The physician noted that the veteran was apparently exposed 
to asbestos and other agents during service.  This opinion is 
speculative.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The veteran is hereby notified that he may submit a more 
definitive opinion.  

VA obtained a medical opinion dated in March 2006.  The 
examiner indicated that he had referenced Campbell's Urology, 
which he referred to as the "semi-definitive textbook of 
Urology" which did not indicate that asbestos, lead, or 
mercury can cause transitional cell cancer.  The examiner 
noted that the most common cause was smoking which was not 
present in the veteran.  Thus, he stated that it was his 
opinion that the etiology of the veteran's transitional cell 
cancer was unknown.  

However, conversely, the veteran has submitted medical 
treatise evidence which shows that asbestos is in fact a risk 
factor for developing transitional cell cancer.  However, 
this evidence addresses transitional cell cancer in a generic 
sense.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion" (citing Sacks v. West, 
11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 
Vet. App. 280, 284 (1995). 

In light of the foregoing, the Board finds that a VA medical 
opinion must be obtained.  The physician should consider the 
determination of whether or not the veteran was exposed to 
asbestos or other hazardous material during service.  The 
physician should opine as to whether it is more likely than 
not, less likely than not, or at least as likely as not, that 
the veteran's transitional cell cancer of the right kidney is 
related to service, to include asbestos exposure, if he was 
so exposed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Taking into consideration M21-1, Part 
VI, a determination should be made as to 
whether the veteran was exposed to 
asbestos or other hazardous material 
during service.  

2.  The veteran may submit private 
medical evidence in support of his 
appeal, to include a clarifying statement 
from P.J.H., M.D., which includes a 
rationale for the opinion.  

3.  Obtain a VA medical opinion.  The 
claims file must be made available to the 
physician and the physician indicate in 
his/her report whether or not the claims 
file was reviewed.  The physician should 
consider the determination of whether or 
not the veteran was exposed to asbestos 
or other hazardous material during 
service.  The physician should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the veteran's 
transitional cell cancer of the right 
kidney is related to service, to include 
asbestos exposure, if he was so exposed.  
A rationale for any opinion expressed 
should be provided.  Consideration should 
be given to the treatise evidence 
contained in the claims file.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record: (1) Entitlement to 
service connection for service connection 
for transitional cell cancer of the right 
kidney, status post nephroureterectomy; 
and (2) Entitlement to a rating in excess 
of 60 percent for chronic bronchitis with 
residuals of pleural effusion from March 
30, 1994 until September 8, 2004.  

If any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



